Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/08/22. Claims 1-20 are pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

The application has been amended as follows: Non-elected claims 11-16 have been canceled by this examiner’s amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: 
A fabrication method of a semiconductor device, comprising: providing a substrate; forming at least one sacrificial layer and at least one liner layer, the at least one sacrificial laver and the at least one liner layer being alternately stacked over each other, on the substrate: etching the at least one sacrificial layer and the at least one liner layer until the substrate is exposed, to form a plurality of fins, discretely etching a portion of a thickness of the substrate, such that in a direction perpendicular to an extension direction of the plurality of fins, a width of a remaining portion of the thickness of the substrate  below the at least one sacrificial layer is less than a width of the at least one liner layer of the plurality of fins, as recited in claim 1. Claims 2-10 and 17-20 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Cheng (US 20200294866 A1) discloses A method for forming a semiconductor device, the method comprising at least: forming a structure comprising at least a first nanosheet stack including a first set of alternating nanosheet and sacrificial layers for a first device, a second nanosheet stack disposed over the first nanosheet stack and including a second set of alternating nanosheet and sacrificial layers for a second device, a disposable gate structure formed in contact with the second nanosheet stack, and a gate spacer wrapping the disposable gate structure; removing the disposable gate structure and sacrificial layers of the first and second nanosheet stacks thereby forming a plurality of cavities; forming a conformal gate dielectric layer in the plurality cavities and surrounding at least portions of each nanosheet layer of the first and second nanosheet stacks; forming a first conformal work function layer in contact with the gate dielectric layer; removing, without using a mask, portions of the first conformal work function layer from at least the second nanosheet stack and sidewalls of the first nanosheet stack; forming a second conformal work function layer on exposed portions of the gate dielectric layer; and forming a gate conductive layer in contact with the second conformal work function layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813